322 So.2d 733 (1975)
In re Ulay Black GRIMES
v.
STATE.
Ex parte STATE of Alabama ex rel.
ATTORNEY GENERAL.
SC 1521.
Supreme Court of Alabama.
November 20, 1975.
William J. Baxley, Atty.Gen., and Gary R. Maxwell, Asst. Atty. Gen., for the State, petitioner.
SHORES, Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Grimes v. State, 56 Ala.App. 439, 322 So.2d 729.
Writ denied.
HEFLIN, C. J., and MERRILL, MADDOX and JONES, JJ., concur.